Citation Nr: 9924115	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.   



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, and assigned a 10 percent 
disability rating.  The veteran filed a timely notice of 
disagreement regarding this 10 percent rating, and this 
appeal was initiated.  The veteran subsequently perfected his 
appeal with the submission of a timely VA Form 9.  

In the course of this appeal, the veteran has been awarded an 
increased initial rating for his service connected 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this increased initial rating issue 
remains in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the most recent VA examination report, based on a November 
1998 examination, the VA examiner discussed the veteran's 
1998 participation in a "CSP-420 study of group treatment of 
post traumatic stress disorder" at a local VA Mental Hygiene 
Clinic.  According to the VA examiner, the clinical notes 
from this study reflect that the veteran had begun to carry a 
loaded firearm in his car and experienced a worsening of 
symptoms in the past several months.  The clinical notes 
themselves are not part of the record, and the RO last 
requested all treatment records from the VA medical center in 
June 1997, prior to the current study.  

As the U. S. Court of Appeals for Veterans Claims (Court) 
noted in Culver v. Derwinski, 3 Vet. App. 292 (1992), "the 
statutory duty to assist requires the VA to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and the evidence of record."  
Culver at 297 (citing Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992)) (emphasis added).  This is especially true in the 
case of VA medical treatment records, which are considered to 
be in the constructive possession of the VA.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak, supra.  
Adjudication of the veteran's appeal cannot proceed without 
an attempt by the VA to obtain the cited records; this action 
is not optional.  Id.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1998).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  The RO should 
also ensure that all pertinent records of 
treatment are associated with the claims 
folder to include, but not limited to, 
the records of the veteran's outpatient 
psychiatric treatment at the local VA 
Mental Hygiene Clinic.

2.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should then review the veteran's 
claim.  The RO must consider if a staged 
rating is warranted, based on the 
evidence of record, in compliance with 
the Court's pronouncements in Fenderson.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












